Citation Nr: 1746621	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether the criteria for service connection are met.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided testimony in a June 2017 videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a right knee disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disability was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right knee disability.

3.  The August 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee disability was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

4.  New and material evidence has been received and, as such, the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's fulfillment of its duties to notify and assist need not be addressed at this time as the petition to re-open the claims are granted.  

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for a right knee disability and left knee disability in June 1980 that was denied in an August 1982 Board decision due to a finding that the Veteran's condition preexisted service and was not aggravated during service.  Within a year of the August 1982 Board decision, the Veteran submitted additional medical evidence in March 1983 and June 1983; however, his request to reopen the claims remained denied in May 1983 and July 1983 as the submitted medical evidence was not material.  Further, the Veteran did not submit a timely appeal with respect to the August 1982 Board decision and the decision therefore became final.  The Veteran subsequently filed additional petitions that were denied: a petition to reopen the claims was submitted in March 1985, but was denied in an April 1985 rating decision; a petition to reopen the claims was submitted in July 1990, but was denied in a September 1990 rating decision; and a petition to reopen the claims was submitted in June 1999, but was denied in an April 2000 rating decision.  Additional evidence was not submitted within a year of the decisions and the decisions were not appealed.  

A petition to reopen the claims was submitted in June 2005, but was denied in an August 2005 rating decision.  The August 2005 decision became final as the Veteran did not submit a timely appeal or additional evidence within a year.  

Most recently, a petition to reopen the claims was submitted in July 2010.  New evidence submitted since the final August 2005 decision includes a June 2015 opinion from a podiatrist that indicates the Veteran's knee symptomatology may be linked to service and the Veteran's June 2017 testimony wherein he asserted that the March 1977 service treatment record was incorrectly misinterpreted and assumed that his report of leg pain since childhood encompassed his knees.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, as the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims, the claims for service connection for a right knee disability and a left knee disability are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claims are granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a right knee disability is warranted and, to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a left knee disability is warranted and, to this extent only, the appeal is granted.



REMAND

The Veteran asserts entitlement to service connection for a right knee disability and a left knee disability.  Having reviewed the record, the Board finds that additional development is warranted.  

The Veteran's service treatment records (STR) indicates that the Veteran complained of knee pain in service.  A March 17, 1977 STR documented a report of left and right leg pain since childhood that got worse upon running and an impression of chondromalacia of the right knee; and an addendum note also documented complaints of pain along the arch of both feet, along the side of his ankle and a report that he was hurt for a long time prior to entering service.  A March 31, 1977 STR noted complaints of bilateral knee pain with weakness with no history of trauma and a notation that it existed prior to enlistment.  The November 1976 enlistment examination and the February 1978 separation examination did not note any abnormal findings regarding the knee.  

Relevant post-service records include a July 1979 VA treatment record that noted the Veteran's reports that his knees worsened after a motor vehicle accident that occurred the week before; that his pain goes back to his teens while playing baseball when he noticed knee pain while running and buckling of the knee; and that he experienced knee pain in service.  

In June 2015, the Veteran submitted a positive opinion from Dr. J.C., who opined that the Veteran's current chronic pain, decreased range of motion, and decreased mobility are most likely the result of the injuries noted in the 1977 and 1978 service treatment records.  Dr. J.C. notes that military medical progress notes from 1977 and 1978 were reviewed, but did not specify which specific entries were reviewed.  

In June 2017, the Veteran asserted, in part through his representative, that his March 1977 report of leg pain since childhood was made with respect to his flatfeet and ankles only.  He asserted that the March 1977 statement did not encompass his knee problems because he did not have knee problems until service.  

Additionally, the Veteran indicated in an unrelated August 2014 VA examination that he is in receipt of Social Security Administration disability benefits.  

In light of the above, the Board finds that additional development is warranted.  Though an October 2012 VA examination noted that the Veteran's knee disabilities clearly and unmistakably preexisted service and were not aggravated beyond the natural progression, an additional VA examination should be obtained for consideration of the newly submitted evidence and the March 1977 STR notating that the Veteran's leg pain existed since childhood, but worsened upon running.  Further, consideration should be given to any outstanding medical records that may be obtained on remand. 

Efforts should also be made to obtain any pertinent Social Security Administration records and outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records relevant to the Veteran's claims, including medical records.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain any outstanding VA treatment records not already of record relating to the claims.  

3.  Afford the Veteran an examination to determine the nature and etiology of his right knee and left knee disabilities.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any right knee and left knee disability present since July 2010, even if such condition has resolved during the pendency of the appeal. 

The examiner's attention is invited to the October 2012 diagnosis of degenerative joint disease and chondromalacia of both knees. 

b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any right knee and left knee disability preexisted active service.

c)  If it clearly and unmistakably preexisted service, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting right knee and left knee disability was NOT aggravated (i.e., permanently worsened) during the Veteran's active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to natural progress.

The examiner's attention is invited to the March 17, 1977 STR documenting that leg pain started in childhood but got worse upon running; and the July 1979 VA treatment record noting that knee pain goes back to his teens while playing baseball, but that he also experienced knee pain in service.  

d)  If it is not clear and unmistakable that any diagnosed right knee and left knee disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee and left knee disability began in or is related to the Veteran's active service.

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


